Case 5:18-cr-00258-EJD Document 807-3 Filed 05/27/21 Page 1 of 3




    Exhibit 45
5/24/2021                  Case 5:18-cr-00258-EJD
                                           Report Shows Document
                                                        Theranos Testing807-3     Filed
                                                                         Plagued by       05/27/21
                                                                                    Problems            Page
                                                                                             - The New York     2 of 3
                                                                                                            Times

                             https://www.nytimes.com/2016/04/01/business/report-shows-theranos-testing-plagued-by-problems.html



Report Shows Theranos Testing Plagued by Problems

By Andrew Pollack

March 31, 2016


Medical testing done by the closely watched start-up Theranos was plagued by quality control problems that could have led to inaccurate
results for patients, according to an inspection report released by federal regulators on Thursday.

Among other findings in the report, which ran 121 pages, the company used unqualified or inadequately trained personnel and stored
samples in freezers that were not at the proper temperature. It also failed to ensure that the quality control for an important blood-clotting
test was acceptable before reporting results for patients.

The report is from an inspection last fall of Theranos’s laboratory in Newark, Calif., by the Centers for Medicare and Medicaid Services,
which regulates clinical laboratories. Failure to correct the problems would put that laboratory in danger of losing its certification.

Brooke Buchanan, a spokeswoman for Theranos, said the company had revamped its procedures.

“We’ve made mistakes in the past,” she said in an emailed statement, “but when the company was made aware of the deficiencies we have
dedicated every resource to remedy those failures.”

Privately-held Theranos has become known for its claim of being able to perform numerous medical tests using only a finger prick of
blood. Its founder, a 32-year-old Stanford dropout named Elizabeth Holmes, has graced various magazine covers and is a billionaire on
paper.

But news reports have raised questions about whether Theranos can do what it says it can.

Earlier this week, researchers at the Icahn School of Medicine at Mount Sinai published the first independent assessment of Theranos,
finding that it produced more irregular results than two more conventional laboratories.

The new inspection report followed a much shorter one released by federal regulators in January, which cited Theranos for various
deficiencies, including one that posed “immediate jeopardy to patient health and safety.”


     Today in Business

     Live Updates ›
     Updated 4 hours ago

        Lordstown Motors halves the number of vehicles it will make in 2021.

        Universal to release ʻBoss Babyʼ sequel in theaters and on Peacock on the same day.

        United Airlines will start a ticket lottery for vaccinated loyalty program members.




The new inspection report is revealing because it contains data from Theranos’s own internal testing. However, some of the data is
redacted to protect what Theranos views as its confidential information, making it difficult in some cases to tell what test is being referred
to and whether the testing was done using Theranos’s proprietary technology or machines it bought from lab equipment suppliers like
Siemens.

Perhaps the most serious findings involve a test of blood clotting used on patients who take the blood thinner warfarin. Too much warfarin
can lead to internal bleeding and too little can leave a patient with an increased risk of a stroke. Theranos executives have acknowledged
this was the test cited for the immediate jeopardy to patients.

The new report says that some equipment for this test was run numerous times without obtaining acceptable quality control. Yet results
were provided to patients. The document said that a review of the results from April to September of last year found that 81 of 81 reported
final patient results were not accurate.

Theranos also provided some results of vitamin B12 tests to patients, despite warnings that quality control was off.

The report also contained what appeared to be comparisons between results from Theranos’s proprietary technology and the same
samples run on conventional equipment. It notes that the results should have been within 20 percent of one another.



https://www.nytimes.com/2016/04/01/business/report-shows-theranos-testing-plagued-by-problems.html                                          1/2
5/24/2021             Case 5:18-cr-00258-EJD
                                      Report Shows Document
                                                   Theranos Testing807-3     Filed
                                                                    Plagued by       05/27/21
                                                                               Problems            Page
                                                                                        - The New York     3 of 3
                                                                                                       Times

But for one test the results differed by 21 to 130 percent based on nine random samples. For another, the difference ranged from 21 to 39
percent, and for a third it ranged from 22 to 146 percent. The things that were measured in these tests were redacted.

The document also contains Theranos’s responses to the findings. Time and again the company wrote: “The lab has completed an
assessment to identify any patients affected or having the potential to be affected by this issue.”

But it is not clear from the document how many patients were affected and what they were told.




https://www.nytimes.com/2016/04/01/business/report-shows-theranos-testing-plagued-by-problems.html                                          2/2
